Citation Nr: 0844133	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-30 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The appellant had various periods of active duty for training 
with the U.S. Army Reserves from 1979 to 1991 including the 
periods of June 1979 to September 1979, July 1984 to August 
1984, and March 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The appellant testified at a video hearing before the 
undersigned in October 2008.  A transcript of the hearing is 
associated with the claims file and has been reviewed.


FINDINGS OF FACT

1.  A September 1985 rating decision denied the appellant's 
claim for entitlement to service connection for a back 
disorder.  The appellant was notified of his appellate 
rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the last 
final denial in September 1985 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
appellant's claim.

3.  The competent medical evidence fails to demonstrate that 
the appellant's back disorder is related to his active 
military service.


CONCLUSIONS OF LAW

1.  The September 1985 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a back 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3.  A back disorder was not incurred in or aggravated by the 
appellant's active duty for training.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in February 2006 and May 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the appellant what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the 
appellant provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the appellant, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The May 2006 letter 
provided this notice to the appellant.  

The Board observes that the February 2006 and May 2006 
letters were sent to the appellant prior to the October 2006 
rating decision.  The VCAA notice with respect to the 
elements addressed in these letters was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
regard, the notice provided in the February 2006 and May 2006 
letters fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, supra. 

With respect to the appellant's request to reopen a 
previously disallowed claim, in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence - 
evidence that is both new and material.  The terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation, however, does not modify the requirements 
discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
The Board notes that the February 2006 letter provided this 
notice to the appellant.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the appellant in making reasonable efforts to identify and 
obtain relevant records in support of the appellant's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the appellant's service treatment records, private treatment 
records and a VA examination report, are associated with the 
claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the appellant's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The appellant was afforded a VA 
examination in August 2006 in accordance with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I.  New and Material 

The Board notes that the appellant's current claim is one of 
entitlement to service connection for a back disorder.  This 
claim is based upon the same factual basis as his original 
claim of entitlement to service connection for a back 
disorder, which was denied in the September 1985 rating 
decision.  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously 
denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the appellant may request that 
VA reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2008), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

At the time of the prior final denial in this matter, as 
issued in a September 1985 RO rating decision, the evidence 
under consideration consisted of the appellant's service 
treatment records, a report of accidental injury while on 
active duty for training (ACDUTRA) and a VA examination dated 
April 1985.

The appellant's initial claim of entitlement to service 
connection for a back disorder was denied by RO rating 
decision dated in September 1985.  This rating decision 
indicates that the basis for the RO's denial was based on the 
lack of a current disability.  The rating decision stated 
that a back injury incurred during a period of active duty 
for training was acute and transitory and left no residual 
disability.  The appellant did not timely appeal this 
decision; therefore, it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).  

The appellant filed a request to reopen this claim in October 
2005.  In an in October 2006 rating decision, the RO granted 
the appellant's request to reopen the claim for a back 
disorder, but denied the claim on the merits due to a lack of 
evidence that the back disorder was incurred in or aggravated 
by military service.  Following the RO's original denial in 
September 1985, additional evidence was associated with the 
claims file, including service treatment records through 
April 1991; an August 2006 VA examination; and private 
medical records including a radiology report.   

The Board finds that the above mentioned records are both new 
and material evidence because the evidence provides a 
different diagnosis than was previously established as well 
as a nexus opinion regarding the lack of connection between 
the current diagnosis to the appellant's military service.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In sum, 
the Board is of the opinion that the above described evidence 
is material to the appellant's claim because it provides a 
positive current diagnosis and a nexus opinion.  Therefore, 
presuming the credibility of the evidence submitted, the 
evidence discussed above is considered new and material.  See 
Justus, supra.  After careful consideration, the Board 
concludes that this newly received evidence relates to an 
unestablished fact necessary to substantiate the appellant's 
claim; thus, it is material.  Such evidence clearly relates 
to the reasons for the previous denial in September 1985.  As 
such, the Board concludes that the appellant's request to 
reopen the previously disallowed claim of entitlement to 
service connection for a back disorder should be granted.  38 
C.F.R. § 3.156(a) (2008).

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(22), 101(24) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.6 (2008).  The Board notes that only service 
department records can establish if and when a person was 
serving on active duty, active duty for training, or inactive 
duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of an appellant's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the appellant does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

The appellant contends that he injured his back while on 
active duty and requests service connection for a back 
disorder.  The appellant's in-service treatment records show 
that he injured his back on two separate occasions, in June 
1984 and March 1987, while on active duty for training 
(ACDUTRA) for the US Army Reserves.

The Board notes that the appellant's report of medical 
history for his October 1984 qualification examination 
indicated that in June 1984, the appellant injured his back 
during annual training exercises.  The examiner noted in the 
report that the appellant had mild tenderness in the spinal 
region.  A letter dated August 1984 stated that the appellant 
suffered the back injury while operating an augruated 
spreader.  The Board further notes the appellant again 
injured his back while on ACDUTRA in March 1987.  The 
statement of medical examination and duty status notes that 
the appellant was lifting heavy equipment when he strained 
the T10 section of the spine.  The report also noted that the 
appellant had a history of spinal problems.  Upon 
consideration of the foregoing evidence, the Board finds that 
the appellant did have an injury to his back while on 
ACDUTRA.  

In addition, the Board notes that the appellant was afforded 
a compensation and pension (C&P) examination in August 2006 
that provides the appellant with a current diagnosis.  The 
examiner diagnosed the appellant with mild degenerative 
arthritis of the lumbar spine.  In addition, the appellant 
has private treatment records including radiology reports 
dated December 2004 and September 2005.  The December 2004 
radiology report shows tiny endplate spurs at level L4-L5 as 
well as T12-L1 that are compatible with endplate degenerative 
disease.  The September 2005 radiology report shows bilateral 
facet degenerative disease level L4-L5 and L5-S1, small 
endplate spurs at levels L1-L2, L3-L4, and L4-L5, and a mild 
curvature of the thoracolumbar spine.  Therefore the Board 
finds that the appellant has a current diagnosis of a back 
disorder.

After a careful review of the record, the Board concludes 
that the competent evidence of record, however, does not 
demonstrate that the appellant's back disorder is related to 
his in-service back injury.  The examiner in the August 2006 
C&P examination stated that it is less likely than not that 
the appellant's present back condition is related to his in-
service injury citing the length of time between the in-
service injury and the current complaint of a back disorder.  
The Board notes that there is no indication in the post-
service medical records that the appellant sought treatment 
for a back disorder until 2004, 13 years after discharge from 
service.  The lapse in time between military service and a 
diagnosis of a back disorder also weighs against the 
appellant's claim.  The Board may, and will, consider in its 
assessment of service connection, the passage of a lengthy 
period of time wherein the appellant has not complained of 
the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  Therefore the Board 
finds that the negative nexus provided by the C&P examiner 
indicates that the appellant's current diagnosis is not 
related to the appellant's in-service injury.  

Finally, while the appellant as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the appellant's 
statements are afforded no probative value with respect to 
the medical question of whether his back disorder is related 
to service.

Therefore, while the Board acknowledges that the appellant is 
currently diagnosed with mild degenerative arthritis of the 
lumbar spine, and there is evidence of the appellant having 
injured his back while in service, there is a negative nexus 
opinion based on the length of time between service and post-
service complaints of a back disorder.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of service connection for a back disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

1.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a back 
disorder is reopened, and to this extent the claim is 


granted.

2.  Entitlement to service connection for a back disorder is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


